Mr. Justice Hutchison
delivered the opinion of the court.
In the District Court of Mayagüez Pedro Marrero Alfonso was adjudged to be the owner of three properties including .the following:
“(a) Rural property, containing 59 cuerdas, dedicated to pasture, sugar cane and fruits,-with a wooden tile-roofed house, used as a store, situated in the ward of Rio Hondo, of Mayagüez, bounded on the north by a neighborhood road and Ricardo Acosta, on the south by the Rio Hondo river and Juan Lebrón, on the east by Sixto Más and on the west by Luis Alfonso. The area of said property ex*780pressed in terms of the metric system is 23 hectares, 18 ares and 70 centiares. ’ ’
A certified copy of the decree having been presented in the registry of property for record, the registrar refused to record the same as to the above-described property, “because it was observed that at folio 106 over of volume 2 of this city, property No. 114, third inscription, the ownership of a rural property of 188 cuerdas situated in the same ward of Rio Hondo, appears of record in favor of persons other than the petitioner, to wit, Ensebio, Luis, José Vicente, Nicolás Toletino, Pablo Regalado and Luisa Cabeza, who acquired the same by inheritance from their natural mother Felipa Cabeza who had purchased it from José Alfonso González, * * * there being reasonable grounds to suppose that the 59 cuerdas, record of which is sought, is part thereof and that by such entry the record of the said property No. 114 may become partially canceled, as both properties come from the same source and are bounded by the river and the road.”
From this ruling petitioner appeals.
The record shows that the property of. 59 cuerdas referred to, situated in Rio Hondo, bounded by a neighborhood road and by the Rio Hondo rivpr, was acquired by petitioner by purchase from Pedro Alfonso, Luis Alfonso and Eusebio Cabeza, who derived it by inheritance from Felipa Cabeza, their natural mother; and that she acquired it in turn, more than forty years ago, by purchase from José Alfonso. But it also appears from the registry that a property of 188 cuer-das, also situated in Rio Hondo, bounded by the neighborhood road and by the same liver, was acquired by Eusebio, Luis, José Vicente, Nicolás Tolentino, Pedro Regalado and Luisa Cabeza .by inheritance from Felipa Cabeza, who had acquired by purchase from José Alfonso González. The only difference is that from the dominion title proceedings it- appears that Felipa Cabeza acquired from José Alfonso, while according to the registry she- acquired from José Alfonso *781González. Prima facie, the variance in names may be attrib-ntecl to an omission in the ex parte conrt proceeding of the latter half of the surname of José Alfonso González, and the alleged discrepancy amounts to the distinction “twixt twee-dledum and tweedledee.”
The facts outlined suffice without comment to distinguish this case from that of Panzardi v. Registrar of Mayagüez, ante, p. 166, and in the total absence of any showing to the contrary, plainly indicate the probable identity of the two properties. It follows that the registrar was fully justified in refusing to record the decree as to the property in question.
The registrar should deny the record not only when he is fully certain that the right sought to be recorded has already been recorded in the name of a person other than the one who makes the transfer, but also when he has a reasonable and well-founded doubt thereon. Díaz v. The Registrar, 16 P. R. R. 261; Morales v. The Registrar, 15 P. R. R. 680.
The ruling, in so far as the same is complained of, must be

Affirmed.

Chief Justice Hernandez and Justices Wolf, del Toro and Aldrey concurred.